Citation Nr: 0909969	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bowel disorder, 
to include as secondary to post-traumatic stress disorder.

3.  Entitlement to an initially compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
October 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The low back disorder and bowel 
disorder claims were previously remanded by the Board in 
January 2008 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed bowel disorder is related to 
military service or to a service-connected disability.

3.  The medical evidence of record shows that the Veteran's 
hemorrhoids are manifested by external hemorrhoids which 
occur approximately once per month and disappear between 
occurrences.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A bowel disorder was not incurred in, or aggravated by, 
active military service, nor is it proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the low back disorder claim, a letter dated 
in July 2004 satisfied the duty to notify provisions.  Prior 
to initial adjudication of the bowel disorder claim, a letter 
dated in June 2005 satisfied the duty to notify provisions.  
An additional letter was also provided to the Veteran in 
February 2008, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the Veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Low Back Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that he 
complained of lumbar back pain in August 1966.  He was 
prescribed use of a heat lamp for 30 minutes per day for 5 
days.

After separation from military service, a May 2005 VA 
outpatient medical report gave a diagnosis of back pain.

A March 2008 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of back pain which began in 1967.  After a review 
of the Veteran's medical history and a physical examination, 
the diagnosis was mechanical low back strain with reported 
radiculopathy symptoms, right leg, likely secondary to back 
disease.  The examiner reported that stating whether any low 
back disorder found was related to the Veteran's period of 
military service

would be resorting to speculation.  This 
is stated because even though he has a 
reported long history of back pain, there 
was only one very minor entry dated 
August 1966 with the complaints of lower 
back pain, and to use a "heat lamp for 
one half hour for 5 days".  There were 
no other entries.  Therefore, it would be 
resorting to mere speculation to state 
whether his current back pains are 
related to that isolated entry over 40 
years ago, for reasons and bases stated 
as above, and this examiner cannot 
determine any aggravation issues either.

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  The Veteran's service treatment records 
include only a single complaint of low back pain and no low 
back disorder was diagnosed at that time.  While the Veteran 
has a current diagnosis of a low back disorder, there is no 
medical evidence of record that it was diagnosed prior to May 
2005, approximately 35 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed low back disorder to 
military service.  The only medical evidence of record which 
addresses the etiology of the Veteran's low back disorder is 
the March 2008 VA spine examination report which stated that 
such an opinion could not be provided without resort to mere 
speculation.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran's statements are not competent evidence that his 
currently diagnosed low back disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
there is no medical evidence of record that relates the 
Veteran's currently diagnosed low back disorder to military 
service.  As such, service connection for a low back disorder 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed low back disorder to military service, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bowel Disorder

In addition to the above, service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service connected disability or (b) aggravated by 
a service connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

The Veteran's service treatment records show that in February 
1969, the Veteran complained of bleeding hemorrhoids.  On 
physical examination, there were no external hemorrhoids.  
The Veteran reported that he had to change his underclothes 
twice the previous day.

After separation from military service, in a May 2005 VA 
outpatient medical report the Veteran complained of 
constipation and diarrhea at times.  On gastrointestinal and 
rectal examination, no abnormalities were noted.

An August 2005 VA digestive conditions examination report 
stated that the Veteran's claims file had been reviewed.  
After physical examination, the diagnosis was irritable bowel 
syndrome.  The examiner stated that

[c]urrent medical science tells us that 
[post-traumatic stress disorder (PTSD)] 
does not cause a host of diseases, and it 
certainly does not cause irritable bowel 
syndrome . . .  Many times, there are no 
causes concerning irritable bowel 
syndrome - this is an all-encompassing 
diagnosis. . . .  Therefore, this 
[V]eteran's irritable bowel [syndrome is] 
not caused by his service connected PTSD, 
and in addition, he does not appear to 
have any aggravation issues, as he states 
the PTSD symptoms do not hasten or worsen 
or bring on any of the above symptoms-
these were from his comments today.  
Therefore, there is no aggravation issue 
either.

A March 2008 VA digestive conditions examination report 
stated that the Veteran's claims file had been reviewed.  
After physical examination, the diagnosis was irritable bowel 
syndrome.  The examiner stated that "[t]here does not appear 
to be any" bowel disorder that was incurred in or aggravated 
by the Veteran's military service.

I reviewed the only note dated February 
1969 concerning hemorrhoids, and there 
were no other entries mentioning any 
symptoms even remotely related to 
irritable bowel syndrome.  The rest is 
based on the Veteran's history.  
Therefore, I cannot find any evidence 
that any specific bowel disease, in the 
form of irritable bowel syndrome, was 
incurred or aggravated by service. . . .  
there are no references in his original 
medical records that would indicate any 
evidence of irritable bowel syndrome 
during that time frame while [in] active 
duty.

The medical evidence of record does not show that the 
Veteran's currently diagnosed bowel disorder is related to 
military service or to a service-connected disability.  The 
Veteran's service treatment records are negative for any 
diagnosis of a bowel disorder.  While the Veteran has a 
current diagnosis of a bowel disorder, there is no medical 
evidence of record that it was diagnosed prior to August 
2005, approximately 35 years after separation from military 
service.  See Mense, 1 Vet. App. at 356.  In addition, there 
is no medical evidence of record that relates the Veteran's 
currently diagnosed bowel disorder to military service or to 
a service-connected disability.  The only medical evidence of 
record which address the etiology of the Veteran's bowel 
disorder are the August 2005 and March 2008 VA digestive 
condition examination reports.  The August 2005 report stated 
that the Veteran's bowel disorder was not related to his 
service-connected PTSD.  The March 2008 report stated that 
the Veteran's bowel disorder was not related to military 
service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed bowel disorder is related to 
military service or to a service-connected disability.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, there is no medical evidence of record that 
relates the Veteran's currently diagnosed bowel disorder to 
military service or to a service-connected disability.  As 
such, service connection for a bowel disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed bowel disorder to military service or to a 
service-connected disability, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the Veteran's hemorrhoids claim, because 
the appeal of this issue is based on the assignment of an 
initial evaluation following an initial award of service 
connection for hemorrhoids.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for hemorrhoids was granted by an April 
2008 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.114, Diagnostic Code 7336, 
effective June 3, 2005.

In a May 2005 VA outpatient medical report, the Veteran 
reported that he had external hemorrhoids.  On rectal 
examination, the Veteran had no nodules or rectal masses.

In a March 2008 VA digestive conditions examination report, 
the Veteran complained of hemorrhoids.  On physical 
examination, no abnormalities were noted other than 2 small 
anal skin tags.  The diagnosis was hemorrhoids.  The examiner 
stated that the Veteran "did have two small anal skin tags, 
but no evidence of any current hemorrhoids or rectal 
bleeding.  He states that hemorrhoids began about 1966, they 
recur about once a month."

The Schedule provides that assignment of a noncompensable 
evaluation is warranted for external or internal hemorrhoids 
that are mild or moderate.  A 10 percent evaluation is 
warranted for external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  The medical evidence of record shows 
that the Veteran's hemorrhoids are manifested by external 
hemorrhoids which occur approximately once per month and 
disappear between occurrences.  There is no medical evidence 
of record that the Veteran has ever had hemorrhoids that are 
large or thrombotic, let alone irreducible, with excessive 
redundant tissue.  Accordingly, a compensable evaluation is 
not warranted for the Veteran's hemorrhoids.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show findings that meet the criteria for a 10 
percent evaluation for hemorrhoids, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 
Vet. App. at 208.


ORDER

Service connection for a low back disorder is denied.

Service connection for a bowel disorder is denied.

An initial compensable evaluation for hemorrhoids is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


